DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 10 of Applicant’s response filed 12/30/2020, with respect to the claim objection of claim 3 and the 35 U.S.C. 11(b) rejection of claims 1-10 have been fully considered, and they are persuasive. The claim objection of claim 3 and the 35 U.S.C. 112(b) rejection have been withdrawn.
Applicant’s arguments, see pages 12-17 of Applicant’s response filed 12/30/2020, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-9, 11-13, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (U.S. PG Pub. No. 20170034600; hereinafter "King"). 
As per claim 1, King teaches:
A payment system comprising:
King teaches a system and method for payment for parking. (King: abstract, paragraph [0022-24])
a payment terminal arranged on the street and operating for the purchase of a product and/or a service, 
King teaches a payment terminal arranged on the street and operating for the purchase of a service in the form of a street parking meter. (King: paragraphs [0022-24], Fig. 1)
wherein the payment terminal is connected to a remote computer server and operative to communicate with the remote computer server, 
King teaches that the parking meter may be in communication with a remote server. (King: paragraph [0024]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51])
wherein the payment terminal is provided with a data capture device that operates to capture traffic data relating to vehicles traveling in the vicinity of the payment terminal and/or to collect environmental data relating to the quality of the environment near the payment terminal,
King teaches that the parking meter may be equipped with one or more sensors (a data capture device) which may collect environmental data. (King: paragraph [0023-25]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51]) Finally, King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75])
wherein the data capture device comprises
 i) at least one traffic data sensor selected from among a red-light running detector, a pedestrian refusal detector, and a vehicle priority refusal detector, and/or 
ii) at least one environmental data sensor selected from among an atmospheric temperature sensor, an atmospheric pressure sensor, a hygrometry sensor, a rain sensor, an allergen sensor, a particle detector, and a gas sensor configured for detecting the concentration in air of one or more gases, 
King teaches that the parking meter may be equipped with one or more sensors (a data capture device) which may collect environmental data. (King: paragraph [0023-25]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51]) Finally, King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75]) Examiner respectfully notes that one of these two need only be present based on the claim language recited.
and wherein the payment terminal operates to send the captured data to the computer server.
 King teaches that the parking meter may be equipped with one or more sensors (a data capture device) which may collect environmental data. (King: paragraph [0023-25]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51]) Finally, King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75])
As per claim 6, King teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the data capture device comprises at least one further environmental data sensor selected from among a brightness sensor, and a noise sensor.
 King further teaches that the sensor may comprise a light sensor (a brightness sensor) or a sound sensor. (King: paragraph [0039, 41])
As per claim 8, King teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising an additional communication device operating to communicate with a communicating electronic device located near the payment terminal, via a wireless or wired link.
 King further teaches that the meter may comprise an NFC interface for communicating with mobile devices brought within proximity of the meter. (King: paragraph [0067])
As per claim 9, King teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising a generator of sound and/or visual signals operating to generate a sound and/or visual signal that is perceptible to a pedestrian or the driver of a vehicle.
 King further teaches a display (a generator of visual signals). (King: paragraph [0032])
As per claim 11, King teaches:
A method of collecting data from at least one payment terminal arranged on the road and operative for the purchase of a product and/or a service, each payment terminal belonging to a product and/or service management system comprising a computer server in communication with each payment terminal,
King teaches a system and method for payment for parking. (King: abstract, paragraph [0022-24]) King teaches a payment terminal arranged on the street and operating for the purchase of a service in the form of a street parking meter. (King: paragraphs [0022-24], Fig. 1) King teaches that the parking meter may be in communication with a remote server. (King: paragraph [0024]) King teaches that sensor may 
wherein the payment terminal is provided with a data capture device that operates to capture traffic data relating to vehicles traveling in the vicinity of the payment terminal and/or to collect environmental data relating to the quality of the environment near the payment terminal, wherein the data capture device comprises: 
i) at least one traffic data sensor selected from among a red-light running detector, a pedestrian refusal detector, and a vehicle priority refusal detector, and/or 
ii) at least one environmental data sensor selected from among an atmospheric temperature sensor, an atmospheric pressure sensor, a hygrometry sensor, a rain sensor, an allergen sensor, a particle detector, and a gas sensor configured for detecting the concentration in air of one or more gases, and
King teaches that the parking meter may be equipped with one or more sensors (a data capture device) which may collect environmental data. (King: paragraph [0023-25]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51]) Finally, King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75]) Examiner respectfully notes that one of these two need only be present based on the claim language recited.
wherein the data collection method comprises: - using the data capture device of the payment terminal to capture the traffic data relating to vehicles moving near the terminal and/or the environmental data relating to the quality of the environment near the terminal; and
King teaches that the parking meter may be equipped with one or more sensors (a data capture device) which may collect environmental data. (King: paragraph [0023-25]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51]) Finally, King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75])
wherein the data collection method comprises: - transmitting the captured data to the computer server via the payment terminal for use by a supervisory authority or a pollution control authority.
 King teaches that the parking meter may be equipped with one or more sensors (a data capture device) which may collect environmental data. (King: paragraph [0023-25]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server which may comprise a municipality (a supervisory authority). (King: paragraphs [0042, 49, 51]) Finally, King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75])
As per claim 12, King teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the data capture device comprises a gas sensor configured for detecting the concentration of CO2 in air.
 King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75])
As per claim 13, King teaches all of the limitations of claim 11, as outlined above, and further teaches:
wherein the data capture device comprises a gas sensor configured for detecting the concentration of CO2 in air, and method includes using the gas sensor to detect the concentration of CO2 in air, and transmitting the captured data concerning the concentration of CO2 in air to the computer server via the payment terminal for use by the supervisory authority or the pollution control authority.
 King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51]) King teaches that this pollution information may be transmitted to a municipality (a supervisory authority and pollution control authority). (King: paragraph [0042])
As per claim 16, King teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the data capture device comprises the at least one environmental data sensor selected from among an atmospheric temperature sensor, an atmospheric pressure sensor, a hygrometry sensor, a rain sensor, an allergen sensor, a particle detector, and a gas sensor configured for detecting the concentration in air of one or more gases.
 King teaches that the parking meter may be equipped with one or more sensors (a data capture device) which may collect environmental data. (King: paragraph [0023-25]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51]) Finally, King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a 
As per claim 19, King teaches all of the limitations of claim 11, as outlined above, and further teaches:
wherein the data capture device comprises the at least one environmental data sensor selected from among an atmospheric temperature sensor, an atmospheric pressure sensor, a hygrometry sensor, a rain sensor, an allergen sensor, a particle detector, and a gas sensor configured for detecting the concentration in air of one or more gases.
 King teaches that the parking meter may be equipped with one or more sensors (a data capture device) which may collect environmental data. (King: paragraph [0023-25]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51]) Finally, King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75])
Examiner’s Note: Claims 1 and 11 are also being rejected under 35 U.S.C. 102(a)(1) below as being anticipated by Nerayoff, since claims 15 and 18 require that the data capture device used comprises the traffic data capture device, rather than the environmental data collection device. King teaches the latter, as outlined above, but does not explicitly teach the traffic collection aspect recited in claims 1 and 11. Thus, in order to put the best art on record for claims 15 and 18, an additional rejection of claims 1 and 11 is given below as being anticipated by the Nerayoff reference, which teaches all elements of claims 1 and 11 as well as the elements of claims 15 and 18.
Claims 1, 11, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nerayoff et. al. (U.S. PG Pub. No. 20160078759; hereinafter "Nerayoff").
As per claim 1, Nerayoff teaches:
A payment system comprising:
Nerayoff teaches a payment system in the form of a parking meter with a destination camera 125 installed therein, the parking meter being able to communicate with a central server. (Nerayoff: paragraph [0029-32], Fig. 1)
a payment terminal arranged on the street and operating for the purchase of a product and/or a service, 
Nerayoff teaches a payment terminal in the form of a parking meter which may be a curbside parking meter. (Nerayoff: paragraph [0014, 29], Fig. 3B showing images obtained by the destination camera 125 of the parking meter which show a street in front of the meter)
wherein the payment terminal is connected to a remote computer server and operative to communicate with the remote computer server, 
Nerayoff teaches that the parking meter being able to communicate with a central server. (Nerayoff: paragraph [0029-32], Fig. 1)
wherein the payment terminal is provided with a data capture device that operates to capture traffic data relating to vehicles traveling in the vicinity of the payment terminal and/or to collect environmental data relating to the quality of the environment near the payment terminal,
Nerayoff teaches that the parking meter may be outfitted with a data capture device in the form of a destination camera 125 which captures images of vehicles traveling in the vicinity of the meter and sends them to the central server. (Nerayoff: paragraphs [0029-32, 64-65])
wherein the data capture device comprises
 i) at least one traffic data sensor selected from among a red-light running detector, a pedestrian refusal detector, and a vehicle priority refusal detector, and/or
 ii) at least one environmental data sensor selected from among an atmospheric temperature sensor, an atmospheric pressure sensor, a hygrometry sensor, a rain sensor, an allergen sensor, a particle detector, and a gas sensor configured for detecting the concentration in air of one or more gases, 
Nerayoff further teaches that the images captured by the destination camera 125 of the parking meter may be sent to the central server for the purpose of checking whether a vehicle in the image "blocks the box" (sits in a crosswalk or intersection during a red light, or parks in a crosswalk) and therefore teaches that the data capture device may comprise a traffic data sensor including a red-light running detector and a pedestrian refusal detector (sitting in a crosswalk refuses right of way to pedestrians. (Nerayoff: paragraph [0064-65])
and wherein the payment terminal operates to send the captured data to the computer server.
 Nerayoff further teaches that the images captured by the destination camera 125 of the parking meter may be sent to the central server for the purpose of checking whether a vehicle in the image "blocks the box" (sits in a crosswalk or intersection during a red light, or parks in a crosswalk) and therefore teaches that the data capture device may comprise a traffic data sensor including a red-light running detector and a pedestrian refusal detector (sitting in a crosswalk refuses right of way to pedestrians. (Nerayoff: paragraph [0064-65])
As per claim 11, Nerayoff teaches:
A method of collecting data from at least one payment terminal arranged on the road and operative for the purchase of a product and/or a service, each payment terminal belonging to a product and/or service management system comprising a computer server in communication with each payment terminal,
Nerayoff teaches a payment system in the form of a parking meter with a destination camera 125 installed therein, the parking meter being able to communicate with a central server. (Nerayoff: paragraph [0029-32], Fig. 1) Nerayoff teaches a payment terminal in the form of a parking meter which may be a curbside parking meter. (Nerayoff: paragraph [0014, 29], Fig. 3B showing images obtained by the destination camera 125 of the parking meter which show a street in front of the meter)  Nerayoff teaches that the parking meter being able to communicate with a central server. (Nerayoff: paragraph [0029-32], Fig. 1)
wherein the payment terminal is provided with a data capture device that operates to capture traffic data relating to vehicles traveling in the vicinity of the payment terminal and/or to collect environmental data relating to the quality of the environment near the payment terminal, wherein the data capture device comprises: i) at least one traffic data sensor selected from among a red-light running detector, a pedestrian refusal detector, and a vehicle priority refusal detector, and/or ii) at least one environmental data sensor selected from among an atmospheric temperature sensor, an atmospheric pressure sensor, a hygrometry sensor, a rain sensor, an allergen sensor, a particle detector, and a gas sensor configured for detecting the concentration in air of one or more gases, and
Nerayoff teaches that the parking meter may be outfitted with a data capture device in the form of a destination camera 125 which captures images of vehicles traveling in the vicinity of the meter and sends them to the central server. (Nerayoff: paragraphs [0029-32, 64-65]) Nerayoff further teaches that the images captured by the destination camera 125 of the parking meter may be sent to the central server for the purpose of checking whether a vehicle in the image "blocks the box" (sits in a crosswalk or intersection during a red light, or parks in a crosswalk) and therefore teaches that the data capture device may comprise a traffic data sensor including a red-light running detector and a pedestrian refusal detector (sitting in a crosswalk refuses right of way to pedestrians. (Nerayoff: paragraph [0064-65])
wherein the data collection method comprises: - using the data capture device of the payment terminal to capture the traffic data relating to vehicles moving near the terminal and/or the environmental data relating to the quality of the environment near the terminal; and
Nerayoff teaches that the parking meter may be outfitted with a data capture device in the form of a destination camera 125 which captures images of vehicles traveling in the vicinity of the meter and sends them to the central server. (Nerayoff: paragraphs [0029-32, 64-65]) Nerayoff further teaches that the images captured by the destination camera 125 of the parking meter may be sent to the central server for the purpose of checking whether a vehicle in the image "blocks the box" (sits in a crosswalk or 
wherein the data collection method comprises: - transmitting the captured data to the computer server via the payment terminal for use by a supervisory authority or a pollution control authority.
 Nerayoff further teaches that the images captured by the destination camera 125 of the parking meter may be sent to the central server for the purpose of checking whether a vehicle in the image "blocks the box" (sits in a crosswalk or intersection during a red light, or parks in a crosswalk) and therefore teaches that the data capture device may comprise a traffic data sensor including a red-light running detector and a pedestrian refusal detector (sitting in a crosswalk refuses right of way to pedestrians) which is checked by a supervisory authority. (Nerayoff: paragraph [0064-65])
As per claim 15, Nerayoff teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the data capture device comprises the at least one traffic data sensor selected from among a red-light running detector, a pedestrian refusal detector.
 Nerayoff teaches that the parking meter may be outfitted with a data capture device in the form of a destination camera 125 which captures images of vehicles traveling in the vicinity of the meter and sends them to the central server. (Nerayoff: paragraphs [0029-32, 64-65]) Nerayoff further teaches that the images captured by the destination camera 125 of the parking meter may be sent to the central server for the purpose of checking whether a vehicle in the image "blocks the box" (sits in a crosswalk or intersection during a red light, or parks in a crosswalk) and therefore teaches that the data capture device may comprise a traffic data sensor including a red-light running detector and a pedestrian refusal detector (sitting in a crosswalk refuses right of way to pedestrians. (Nerayoff: paragraph [0064-65])
As per claim 18, Nerayoff teaches all of the limitations of claim 11, as outlined above, and further teaches:
wherein the data capture device comprises the at least one traffic data sensor selected from among a red-light running detector, a pedestrian refusal detector, and a vehicle priority refusal detector.
 Nerayoff teaches that the parking meter may be outfitted with a data capture device in the form of a destination camera 125 which captures images of vehicles traveling in the vicinity of the meter and sends them to the central server. (Nerayoff: paragraphs [0029-32, 64-65]) Nerayoff further teaches that the images captured by the destination camera 125 of the parking meter may be sent to the central server for the purpose of checking whether a vehicle in the image "blocks the box" (sits in a crosswalk or intersection during a red light, or parks in a crosswalk) and therefore teaches that the data capture device may comprise a traffic data sensor including a red-light running detector and a pedestrian refusal detector (sitting in a crosswalk refuses right of way to pedestrians. (Nerayoff: paragraph [0064-65])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Hudson et. al. (U.S. PG Pub. No. 20140214499; hereinafter "Hudson").
As per claim 2, King teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the payment terminal is a parking ticket machine operative to issue parking tickets.
 Hudson, however, teaches a parking meter which allows a user to purchase parking tickets and passes. (Hudson: paragraph [0075, 131]) See page 4 of the present specification indicating that the parking tickets issued are parking passes, rather than parking “citations.” Examiner respectfully notes that both are within the broadest reasonable interpretation of “parking ticket.” Hudson teaches combining the above elements with the teachings of King for the benefit of increasing ease of use by drivers, ease of management by municipalities, optimizing revenue capture by municipalities, minimizing the number of enforcement officers needed, and allowing law enforcement officials to better find and track persons and vehicles of interest. (Hudson: paragraph [0155]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hudson with the teachings of King to achieve the aforementioned benefits.  
As per claim 3, King teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the data capture device operates to capture biometric data of pedestrians located in a monitored area near the payment terminal,
 Hudson, however, teaches that a sensor on a parking meter may be used to capture activity near a parking meter where facial recognition may be used to identify persons of interest (biometric information). (Hudson:  paragraphs  [0072-73, 112-113] outlining capture of images of faces in front of the meter and biometric facial recognition). Hudson teaches combining the above elements with the teachings of King for the benefit of increasing ease of use by drivers, ease of management by municipalities, optimizing revenue capture by municipalities, minimizing the number of enforcement officers needed, and allowing law enforcement officials to better find and track persons and vehicles of interest. (Hudson: paragraph [0155]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hudson with the teachings of King to achieve the aforementioned benefits.  
King in view of Hudson further teaches:
wherein the monitored area is at least partially distinct from an area of use of the payment terminal, and in which a user stands in order to use the payment terminal.
Hudson, however, teaches that a sensor on a parking meter may be used to capture activity near a parking meter where facial recognition may be used to identify persons of interest (biometric information). (Hudson:  paragraphs  [0072-73, 112-113] outlining capture of images of faces in front of the meter and biometric facial recognition). The motivation to combine Hudson persists.
As per claim 4, King teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the data capture device further comprises at least one biometric data sensor selected from among a fingerprint sensor, a palmprint sensor, an eye recognition sensor, a facial recognition sensor, and a vascular recognition sensor.
 Hudson, however, teaches that a sensor on a parking meter may be used to capture activity near a parking meter where facial recognition may be used to identify persons of interest (biometric information). (Hudson:  paragraphs  [0072-73, 112-113] outlining capture of images of faces in front of the meter and biometric facial recognition). Hudson teaches combining the above elements with the teachings of King for the benefit of increasing ease of use by drivers, ease of management by municipalities, optimizing revenue capture by municipalities, minimizing the number of enforcement officers needed, and allowing law enforcement officials to better find and track persons and vehicles of interest. (Hudson: paragraph [0155]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hudson with the teachings of King to achieve the aforementioned benefits.  
As per claim 5, King teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the data capture device comprises at least one further traffic data sensor selected from among a speed detector, a license plate reader and a road traffic monitoring camera oriented to monitor road traffic on a roadway located near the payment terminal.
 Hudson, however, teaches that a sensor on a parking meter may be used to capture and read license plate information off of a vehicle parked at a given location. (Hudson: paragraphs [0041, 44]). Hudson teaches combining the above elements with the teachings of King for the benefit of increasing ease of use by drivers, ease of management by municipalities, optimizing revenue capture by municipalities, minimizing the number of enforcement officers needed, and allowing law enforcement officials to better find and track persons and vehicles of interest. (Hudson: paragraph [0155]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hudson with the teachings of King to achieve the aforementioned benefits.  
As per claim 7, King teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising an optical reading device (54) operating to read an optical code.
 Hudson, however, teaches that a sensor on a parking meter may be used to capture and read a barcode. (Hudson: paragraph [0053]]). Hudson teaches combining the above elements with the teachings of King for the benefit of increasing ease of use by drivers, ease of management by municipalities, optimizing revenue capture by municipalities, minimizing the number of enforcement officers needed, and allowing law enforcement officials to better find and track persons and vehicles of interest. (Hudson: paragraph [0155]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hudson with the teachings of King to achieve the aforementioned benefits.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Fiorucci et. al. (U.S. PG Pub. No. 20150294431; hereinafter "Fiorucci").
As per claim 10, King teaches:
A management system for a product and/or a service, wherein the management system comprises a plurality of payment systems according to claim 1,
 King further teaches that the system may be installed on a plurality of meters through a municipality, and therefore teaches a plurality of payment systems in communication with the central server. (King: paragraph [0042]) Please see analysis above regarding elements of claim 1.
wherein a computer server is in communication with each payment terminal, and
King further teaches that the system may be installed on a plurality of meters through a municipality, and therefore teaches a plurality of payment systems in communication with the central server. (King: paragraph [0042]) Please see analysis above regarding elements of claim 1.
 With respect to the following limitation:
wherein the computer server operates to receive the data captured by the data capture devices of the payment terminals, as well as to send the captured data to at least one recipient and/or to send instructions to the payment terminals as a function of the captured data.
King teaches that the parking meter may be equipped with one or more sensors (a data capture device) which may collect environmental data. (King: paragraph [0023-25]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51]) Finally, King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75]) King, however, does not appear to explicitly teach that the server then forwards this information on to a user.
Fiorucci teaches that gathered sensor data may be transmitted from a parking payment terminal (in the form of a parking kiosk) to a central server. (Fiorucci: paragraph [0156]) Fiorucci further teaches that the server may send the information forward to a mobile application (paragraph [0294, 316]) as a function of the received environmental data. Fiorucci teaches combining the above elements with the teachings of King for the benefit of improving resource utilization in an urban environment, improving city living conditions, and managing and allocating resources using a sensor network to reduce congestion, reduce pollution, more efficiently utilize the resources and promote business activities within the city.  (Fiorucci: paragraph [0002, 4]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fiorucci with the teachings of King to achieve the aforementioned benefits.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Nerayoff.
As per claim 14, King teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the data capture device comprises the at least one traffic data sensor selected from among a red-light running detector, a pedestrian refusal detector, and a vehicle priority refusal detector, and the at least one environmental data sensor selected from among an atmospheric temperature sensor, an atmospheric pressure sensor, a hygrometry sensor, a rain sensor, an allergen sensor, a particle detector, and a gas sensor configured for detecting the concentration in air of one or more gases.
 As outlined above, King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51]) King teaches that this pollution information may be transmitted to a municipality (a supervisory authority and pollution control authority). (King: paragraph [0042]) King, however, does not appear to explicitly teach that the data capture device may also comprise the traffic data sensor.
Nerayoff, however, teaches that a parking meter may be outfitted with a data capture device in the form of a destination camera 125 which captures images of vehicles traveling in the vicinity of the meter and sends them to the central server. (Nerayoff: paragraphs [0029-32, 64-65]) Nerayoff further teaches that the images captured by the destination camera 125 of the parking meter may be sent to the central server for the purpose of checking whether a vehicle in the image "blocks the box" (sits in a crosswalk or intersection during a red light, or parks in a crosswalk) and therefore teaches that the data capture device may comprise a traffic data sensor including a red-light running detector and a pedestrian refusal detector (sitting in a crosswalk refuses right of way to pedestrians. (Nerayoff: paragraph [0064-65]) Nerayoff teaches combining the above elements with the teachings of King for the benefit of (1) offering hands-off self-enforcement for parking citations; (2) offering hands-off self-enforcement for parking citations that integrates with existing "in-place" parking payment infrastructure; (3) a smaller number of sensors, and associated reduction in installation costs, in comparison to techniques relying on proximity sensors that identify the presence of only one or very few vehicles--a factor which can prove significant for the management of parking spaces in large open areas, such as parking lots; (4) leveraging commercial off-the-shelf (COTS) technologies, and associated reduction in equipment costs, for vehicle detection and parking enforcement; (5) improvements in software-based vehicle detection techniques can be quickly 
As per claim 17, King teaches all of the limitations of claim 11, as outlined above. With respect to the following limitation:
wherein the data capture device comprises the at least one traffic data sensor selected from among a red-light running detector, a pedestrian refusal detector, and a vehicle priority refusal detector, and the at least one environmental data sensor selected from among an atmospheric temperature sensor, an atmospheric pressure sensor, a hygrometry sensor, a rain sensor, an allergen sensor, a particle detector, and a gas sensor configured for detecting the concentration in air of one or more gases.
 As outlined above, King teaches that the sensors may comprise a temperature sensor, light, UV, atmospheric pressure, precipitation, UV index, or a particle detector and gas detector which senses the amount of carbon dioxide and pollution in the environment around the meter. (King: paragraphs [0038-40, 75]) King teaches that sensor may pass information to the payment terminal (the meter) and the payment terminal may upload the sensed information to the central server. (King: paragraphs [0042, 49, 51]) King teaches that this pollution information may be transmitted to a municipality (a supervisory authority and pollution control authority). (King: paragraph [0042]) King, however, does not appear to explicitly teach that the data capture device may also comprise the traffic data sensor.
Nerayoff, however, teaches that a parking meter may be outfitted with a data capture device in the form of a destination camera 125 which captures images of vehicles traveling in the vicinity of the meter and sends them to the central server. (Nerayoff: paragraphs [0029-32, 64-65]) Nerayoff further teaches .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.